Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 16, and 17 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Raney, US 2019/0116110 A1.
Referring to claim 13:
In para. 0067, Raney discloses a clustered storage system.  In para. 0066, Raney discloses a primary appliance including a central database, the central database being configured to store one or more commands for satisfying one or more storage management requests (etcd stores configuration data of the cluster).
Considering that the claim language is in the alternative, given the broadest, reasonable interpretation, Raney discloses zero peer appliances.
In para. 0066, Raney discloses wherein the primary appliance includes a control plane container for implementing a container-based control plane across the primary appliance.  Given the broadest, reasonable interpretation, a clustered storage system 
In para. 0066, Raney discloses wherein the container-based control plane is configured to perform distributed processing of the stored commands across at least the primary appliance (scheduler distributes workload).
Referring to claim 16, in para. 0066, Raney discloses the primary appliance includes a first control plane container.  Given the broadest, reasonable interpretation, a clustered storage system comprising zero peer appliances also comprises zero peer appliances including control plane containers.  Raney discloses a clustered storage system comprising zero peer appliances.
Referring to claim 17, in para. 0005 and 0066, Raney discloses the first control plane container is configured to run within a separate virtual machine (Kubernetes deploys processing nodes (virtual machines) and the control plane is a process).  Given the broadest, reasonable interpretation, a clustered storage system comprising zero peer appliances also comprises zero peer appliances including control plane containers configured to run within a separate virtual machine.  Raney discloses a clustered storage system comprising zero peer appliances.  
Allowable Subject Matter
Claims 1-12, 19, and 20 are allowed.
Claims 14, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.  US 2020/0036575 A1 discloses data replication between control planes.  US 2017/0286238 A1 discloses mirroring data operations.  US 2006/0209678 A1 discloses replicated control planes.  US 2007/0220059 A1 discloses a high availability database where each node can be configured into a paired node arrangement with one node as a hot 
Regarding claims 1 and 19, the prior art does not teach or reasonably suggest storing in a central database of a primary appliance of a clustered storage system, one or more commands for satisfying storage management requests; synchronously replicating the central database to a first peer database of a first peer appliance of the clustered storage system; and performing distributed processing of the stored commands within a container- based control plane across at least the primary appliance and the first peer appliance of the clustered storage system.
Regarding claim 14, the prior art does not teach or reasonably suggest wherein the primary appliance has an associated global management IP address, and wherein the primary appliance is configured to receive the one or more storage management requests at the global management IP address.
Regarding claim 18, the prior art does not teach or reasonably suggest, wherein the first control plane container is configured to implement at least command orchestration and processing services, and wherein the command orchestration and processing services of the first control plane container are configured to run within the same virtual machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113